Citation Nr: 1450149	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  06-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for generalized anxiety disorder for the period prior to April 5, 2010.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to April 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for adjustment disorder with depressed mood, rated 30 percent, effective in May 2005.  In September 2009 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2010, the Board remanded the case to the RO for additional development.  A September 2010 rating decision granted an increased (to 70 percent) rating for the Veteran's psychiatric disorder (re-characterized as generalized anxiety disorder), effective April 5, 2010.  An April 2012 Board decision increased the rating for the generalized anxiety disorder for the period prior to April 5, 2010 to 50 percent (but no higher), and denied a rating in excess of 70 percent from April 5, 2010, (and also denied service connection for cervical dysplasia).  

The Veteran appealed that part of the Board's decision that denied a rating in excess of 50 percent prior to April 5, 2010, to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Memorandum Decision of the Court vacated that portion of the Board's decision addressing the rating for the psychiatric disorder for the period prior to April 5, 2010, and remanded the case to the Board for further proceedings consistent with its decision. 

A December 2013 Board decision denied a rating higher than 50 percent for the generalized anxiety disorder for the period prior to April 5, 2010, and the Veteran appealed the decision to the Court.  In June 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's December 2013 decision and to remand the case to the Board.  A June 2014 Court Order granted the Joint Motion, vacated the Board's December 2013 decision, and remanded the matter to the Board for readjudication consistent with the terms of the Joint Motion.  


FINDING OF FACT

For the period prior to April 5, 2010, the Veteran's generalized anxiety disorder is shown to have been productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the disability picture presented is not one of occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or any other symptoms of similar gravity. 


CONCLUSION OF LAW

A rating in excess of 50 percent for the Veteran's generalized anxiety disorder is not warranted for the period prior to April 5, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9413 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Where,  as here, service connection has been granted and an initial disability rating and effective date have been assigned (see June 2005 rating decision), statutory notice had served its purpose, and its application is no longer required.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided notice on the downstream issue of entitlement to an increased initial rating, and has had ample opportunity to respond/supplement the record.  It is not argued that the Veteran was prejudiced by a notice error or omission.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has had the opportunity to testify at a hearing before the undersigned in September 2009.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2009, the undersigned indicated that the Veteran's testimony would focus on the issue of entitlement to a higher rating for her psychiatric disability, and noted the elements to substantiate the claim found lacking (such as the effect that her psychiatric disability has on her functioning at work and also in everyday activities).  The Veteran was assisted at the hearing by her representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's psychiatric disability.  No pertinent outstanding evidence was identified by the Veteran or her representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for a higher rating.  

The RO has obtained pertinent VA treatment records.  The Veteran has not identified any additional available evidence for consideration in her appeal.  VA has arranged for VA examinations to assess the psychiatric disability.  38 U.S.C.A. § 5103A(d).  The Veteran underwent a pre-discharge [from service] VA examination in February 2005 and post-service VA examinations in February 2009 and April 2010, to determine the nature and severity of her psychiatric disability.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On a February 2005 pre-service-discharge VA fee-basis (QTC) examination, the Veteran reported that her psychiatric symptoms began in 2004; she reported that she had nightmares, and had difficulty falling, and staying, asleep.  She had constant symptoms of crying, and feeling unwanted, hopelessness and insignificance.  She stated that her ability to perform daily functions was impaired.  Her mind continually raced with thoughts of how she should act in order to avoid being charged with another military offense. 

On mental status examination, her orientation was within normal limits, and her appearance, behavior, and hygiene were appropriate.  Her affect and mood were abnormal with depressed mood, but the depression did not affect her ability to function independently and effectively.  Communications were abnormal as she would, at times, get very defensive.  Her speech was within normal limits.  She reported having 10 to 15 panic attacks per month, with each episode lasting three to four hours.  The attacks involved a pounding chest, flushed face, and excessive sweating.  She did not have delusions, hallucinations, or obsessional rituals.  Her thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  She did not have suicidal or homicidal ideations.  The examiner found the Veteran mentally capable of managing benefit payments in her own best interest.  Mentally, she occasionally had some interference in performing activities of daily living due to poor socialization.  She had decreased motivation for exercise and cleaning her apartment.  She had difficulty establishing and maintaining effective work and social relationships because she isolated herself.  She had no difficulty understanding commands.  She appeared to pose no threat of persistent danger or injury to self or others.  The diagnosis under Axis I was adjustment disorder with depressed mood.  A Global Assessment of Functioning (GAF) score of 54 was assigned. 

A June 2005 rating decision granted service connection for adjustment disorder with depressed mood (now characterized as generalized anxiety disorder), and assigned a 30 percent rating.  Nearly a year later, in April 2006, the Veteran submitted a letter (which was accepted as a notice of disagreement with the rating assigned by the RO in June 2005), requesting that her disability rating be re-evaluated for additional compensation as her disability caused her "to experience greater anxiety, helplessness, and fear."  She related that specialists at the Vet Center informed her that her condition had worsened to PTSD with severe depression.  She also asserted that she had "been unable to function to the best of my abilities at work because flashbacks intercede as I attempt to do simple, daily tasks."  She stated that she had experienced "panic attacks that interfere with my train of thought and job performance throughout the week.  I have resorted to having my manager repeatedly explain seemingly simple tasks step by step for fear of losing my job.  I have difficulty remembering even the simplest things."  She further stated that she had "often contemplated suicide" and suffered from nightmares and inability to sleep.  [Eventually, an April 2012 Board decision increased (to 50 percent) the rating for the Veteran's psychiatric disability for the period before April 5, 2010.]  

Vet Center mental health treatment records, dated from 2005 to 2007, show that the Veteran received treatment for a diagnosis of chronic posttraumatic stress disorder (PTSD) with secondary severe depression.  The records show she worked two jobs - full and part-time jobs - and had problems with sleeping, nightmares, general anxiety, depression, and panic attacks.  GAF scores of 45 were recorded in notations dated in April 2006, October 2006 and January 2007, without any accompanying context or explanation.  A March 2007 letter by a Vet Center psychiatrist notes that the Veteran had symptoms of severe depression, intrusive thoughts, nightmares, intense psychological distress, intense physical reactivity upon exposure to triggers, avoidance of reminders of her trauma, markedly diminished interest in significant activities, restricted range of affect, feeling detached from others, sleep disturbance, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The psychiatrist noted that although the Veteran had been able to work, her difficulties with concentration and excessive irritability had necessitated some accommodation on the part of her supervisor.  Her avoidance behaviors were extreme (for example, she would shop for groceries at times when the store was not busy), and she would spend time alone in her apartment.  She had panic attacks when reminded or cued to circumstances that resembled her trauma.  The panic attacks would occur about 10 to 15 times a month, and were disabling.  She attempted to cope by obsessive cleaning of her apartment and by going to bed and sleeping (hiding) under the covers.  She had no social life and feared any kind of relationship with others. 

An August 2008 VA mental health admissions evaluation note reveals that the Veteran had recently relocated to the area, and as a result had a limited support system, financial concerns, and ill parents with whom she now lived and for whom she cared.  She reported that she had been struggling with anger, unstable mood (with crying spells), depressed mood, sleep disturbance, poor concentration, and intrusive thoughts/memories of allegations of sexual misconduct.  She had also been having some somatic complaints.  On mental status examination, she was neatly dressed, had good eye contact, grooming, and hygiene.  She was cooperative.  She was oriented times four.  Her mood was sad with tears at times.  She presented a good range of emotions, including brightness when speaking of her animals and painting.  Her affect was inconsistent with what she described at times, as if to cover up the severity of her depression.  Her thought processes were organized.  She was able to concentrate.  She had good insight for problems and situations.  Her judgment was fair to good.  It was noted that three days earlier she had thoughts of wanting to die through passive means.  The Axis I diagnoses were PTSD secondary to MST [military sexual trauma] of harassment and allegation of sexual misconduct, and depression.  A GAF score of 32 was assigned.

An October 2008 VA psychiatry outpatient progress report indicates that the Veteran presented with PTSD symptoms secondary to military harassment starting in 2002.  She reported that she had been struggling with anger and intrusive memories.  She had been planning to participate in the "Debutants program in DC" but thought that she would be asked about her discharge from the military, and would have to "deal again with another rejection."  She denied suicidal or homicidal ideation.  On mental status examination, she was described as neatly dressed, with good eye contact and good grooming and hygiene.  She was cooperative.  Her mood was sad with tears at times.  Her affect was inconsistent with what she described at times, as if to cover up the severity of her depression.  Her thought processes were organized, and she was able to concentrate.  She had no perceptual disturbances.  Her insight was good and her judgment was fair to good.  The Axis I diagnoses were PTSD secondary to harassment/allegations of sexual misconduct, and adjustment disorder with depressed mood.  A GAF score of 51 was assigned.  

Similar clinical findings were noted in a November 2008 psychiatry outpatient progress report, but the GAF score assigned was 57.  A December 2008 VA mental health counseling report indicates that the Veteran related that she was feeling a little better with her medications but that she also had been feeling very "stressed out" due to demands of her parents and sibling antagonism with her brother.  

On a January 2009 VA psychiatry outpatient visit, the Veteran reported that she was "feeling overwhelmed and depressed."  She stated that her parents and her brother had been very "mean" to her and were not appreciative of her efforts to take care of her parents.  For the previous two weeks, she had been feeling very low and emotionally very sad.  She had decreased sleep and appetite.  There was no report of suicidal or homicidal ideation.  She did not report symptoms of mania, psychosis, PTSD, or phobia.  She reported that she was compliant with her medications.  On mental status examination, she was alert and oriented times three.  Her hygiene and grooming were described as fair.  She was cooperative and had good eye contact.  Her mood was anxious, related, and appropriate.  Her affect was full range, of normal intensity, and labile.  Her speech was spontaneous, and of normal rate, rhythm, tone, and volume; there were no "circumstantialities," or signs of fronto-temporal dementia noted.  She did not report any suicidal or homicidal ideations.  Her insight and judgment were fair.  A GAF score of 57 was assigned. 

On a February 2009 VA examination, the Veteran stated that she felt she was emotionally better prior to her relocation to the area because she had socialized more with friends after her military discharge.  Since the move, she did little socializing because most of her friends were married and did not want to socialize without their husbands.  She moved to the area to provide a home for her disabled parents.  She stated that recently she had not been getting along well with them.  On mental status examination, she was fully alert and oriented in all spheres.  Her appearance was neat and clean.  Her speech was normal in rate, rhythm, and volume, and the content was logical and goal directed.  Her mood was depressed about her brother making snide comments to her over the internet (monthly) regarding her military discharge.  She had nightmares about her accusers in the Navy trying to kill her, or about seeing some of her accusers in her nightmare.  She felt irritable with work subordinates.  Her affect was full in range, well related and somewhat tearful when discussing mood and military discharge.  She denied hallucinations and delusions.  There was no evidence of a psychotic process or core.  She related that in January 2009 her employer told her to go to the VA emergency room when she was crying after thinking about being hit by a truck.  She stated that she thought about killing herself in non-specific ways about five times yearly.  She had no cognitive or memory deficits.  She had normal intelligence, fair insight and unimpaired judgment.  The Axis I diagnosis was adjustment disorder with depressed mood.  The GAF score assigned was 70. 

The VA examiner opined that it was less likely than not that the Veteran had an increase in her adjustment disorder with depressed mood in reaction to anything that occurred in the military.  Rather, it was as likely as not that she had a mild increase in her adjustment disorder with depressed mood in reaction to giving up her friends in order to take on the burden of buying a house for her disabled parents in order to provide a home for them.  It was as likely as not that the symptoms of this increase in adjustment disorder with depressed mood were increased irritability with subordinates at work, increased nightmares, and increased difficulty getting along with her disabled parents.

On a subsequent February 2009 VA psychiatry outpatient progress report, the Veteran related that her mood had been stable.  After the visit of her brother and his family, they had had problems and now she felt more relaxed.  She enjoyed taking her dog on hikes and painting on canvas.  She was compliant with medication.  On mental status examination, she was oriented times four, and was neatly dressed with good grooming and hygiene.  She was cooperative, with good eye contact.  Her mood was anxious, her affect was labile, and her speech was fluent and spontaneous with normal rate, volume, and rhythm.  Her thought processes were organized and she was able to concentrate.  Her insight was good and judgment was fair to good as she minimized symptoms in order to be strong.  The Axis I diagnoses were PTSD secondary to harassment/allegations of sexual misconduct (in the military), and adjustment disorder with depressed mood.  The GAF score was 57.  

VA psychiatry outpatient progress reports in March 2009, April 2009, and May 2009 reflect similar clinical findings as those reported in February 2009, including GAF scores of 57.  On her March visit, she reported that her mood had been stable, with the exception of one occasion when talking about her traumatic event.  On her April visit, she reported her mood was good, although she still felt depressed and sometimes hopeless and worthless.  She denied having any suicidal ideations, and she stayed busy with her three jobs and taking care of her disabled parents.  On her May visit, she related that a recent trip was good for her because she resumed a relationship with an old school friend.  She described her mood as good and denied any of the usual feelings of hopelessness and worthlessness.  On a May 2009 addendum report, a depression screen was performed, and was suggestive of mild depression.  

On a June 2009 VA psychiatric follow-up visit, the Veteran reported that her mood was okay but she had been depressed lately due to work circumstances.  She stated that she was not happy in the workplace, as her subordinates had been talking about her and filing complaints.  She stated that she was not sure why she was being targeted as she has tried to be fair and believed herself to be a very kind and generous person.  She stated that she was able to complete her tasks at work, and continued to get above average evaluations from her supervisors.  However, the behavior of her co-workers had affected her drive to go to work and at times she hated going to work.  Her sleep had been okay, as she was getting six to eight hours of sleep a night.  She has had two nightmares in which people were trying to murder her.  She denied suicidal or homicidal thoughts.  She had plans to take a trip in July to visit with friends.  She was compliant with medications.  

On mental status examination, the Veteran was noted to have good grooming, hygiene, and eye contact.  Her mood appeared euthymic, and her affect was of normal range and intensity, and appropriate.  Her speech was of normal rate, tone and volume, as well as fluent and spontaneous.  Her thought processes were linear, goal directed, and logical.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive abilities were grossly intact.  Her impulse control was good and judgment and insight were intact.  The diagnoses were PTSD secondary to harassment and allegations of sexual misconduct, and adjustment disorder with depressed mood.  A GAF score of 61 was assigned.  

VA mental health counseling notes indicate that in July 2009 the Veteran reported feeling a little better with medications, but feeling overwhelmed due to incidents at work that were similar to military accusations.  She was also seen after returning from a vacation, where she reconnected with old military friends.  She became teary at times when speaking of her parents getting older and their eventual death, which would leave her unsupported emotionally.  She continued to engage in numerous activities including some with friends, but she was aware this area needed to be developed further.  Then, in August 2009 she reported that her depressive symptoms had increased, with irritability and a lack of energy and interest in activities like painting.  She continued to engage in numerous activities including some with friends.  

On a subsequent August 2009 VA psychiatry outpatient consult, the Veteran reported that she had not been able to sleep for more than three hours for the past week.  She denied suicidal or homicidal thoughts, and stated that she lived for her dog and cat and was hopeful for the future.  On mental status examination she was alert, and oriented in time place and person.  She had good grooming, hygiene, and eye contact.  She was cooperative.  Her mood appeared euthymic.  Her affect was of normal range and intensity, and appropriate.  Her speech was normal, fluent, and spontaneous, and of normal rate, tone, and volume.  Her thought processes were linear, goal directed, and logical.  She had good impulse control.  Her judgment and insight were intact.  A GAF score of 61 was assigned.  

At a Board hearing in September 2009, the Veteran testified as to the impairment from her psychiatric disability, asserting that "work is a huge concern."  She described incidents at work where she became "completely emotional" and had outbursts that resulted in her employer sending her home, suggesting she seek emergency room assistance (she once ended up seeking aid at a VA mental health clinic), or sending her to "go chill" in another room.  She described symptoms of sleep difficulties, nightmares, and suicidal thoughts.  She related that she did not socialize because she had not "been dealing with people very well."  She explained how her condition impacted her work performance, as at times she had to leave the production floor (after talking with her supervisor) when her attention was unfocused such as when she was having a flashback.  

At the hearing the Veteran submitted a statement further describing in great detail how her psychiatric disability impacted on her daily in terms of functioning with others (family, friends, co-workers) and with ability to sleep.  She related that her disability caused her to be "set off" or easily tearful, which resulted in her departure from situations to avoid further displays of distress and in her becoming isolated, or culminated in a manager or supervisor at work either counseling her or sending her home (once it was strongly suggested she go to the emergency room, not realizing she was having suicidal ideation at the time).  She explained how she was constantly on guard at work with what was being said about her (which was reminiscent of the emotionally trying times she had during service).  She stated she had difficulty remembering or recalling specific information so that her supervisor had to explain assignments step-by-step.  She noted troubles falling sleeping and with recurring nightmares of being murdered accompanied by a shaking feeling when she would wake up.  She found it "near impossible to socialize" and preferred to keep to herself at home with the feeling that she needed to isolate herself.  She described her life as always "working at my job, trying to sleep, tasking at daily chores that need to get done before work starts, and going to work again."  She said she only felt sadness and anger, and could not summon the energy to do the things she previously enjoyed doing.   

In September 2009 and October 2009 VA psychiatry outpatient progress reports, the Veteran complained that her sleeping difficulties continued.  She had an irregular work schedule where she worked from 3:00 p.m. to 2:00 a.m. and arrived home around 3:00 a.m.  The physician indicated that the work schedule may have produced the shift in the Veteran's sleeping patterns.  The Veteran stated that because of financial concerns, she could not change her work schedule to a day shift.  On mental status examination, she was alert, and oriented in time, place, and person.  Her grooming, hygiene, and eye contact were good.  Her speech was normal, fluent, and spontaneous, and had normal rate, tone, and volume.  She was cooperative.  Her thought processes were linear, goal directed, and logical.  She had no suicidal or homicidal thoughts.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive ability was grossly intact.  She had good impulse control.  Her judgment and insight were intact.  In October 2009, symptoms of hypomania were reviewed, but the Veteran denied any symptoms.  GAF scores of 61 were assigned.  

A November 2009 VA psychiatry outpatient progress report indicates clinical findings very similar to those of previous months, but her mood appeared "down" (she was very sad about her dog who had lymphoma diagnosed), and a GAF score of 55 was assigned.  In a January 2010 VA telephone contact note, the Veteran requested a refill of medication.  She denied any suicidal or homicidal ideations and reported a stable mood at that time.  

In February 2010 VA psychiatry outpatient progress reports, the Veteran reported that she began a new (supervisory level) job since the end of November 2009.  Her shift hours had changed somewhat, and she also worked a second job on Saturdays.  She felt that she did not sleep enough.  Symptoms of hypermania were reviewed, and she denied any such symptoms.  She continued to live with and take care of her disabled parents.  She was compliant with medication.  On mental status examination, she was alert, and oriented in time, place, and person.  Her grooming, hygiene, and eye contact were good.  Her speech was normal, fluent, and spontaneous, and had normal rate, tone, and volume.  She was cooperative.  Her thought processes were linear, goal directed, and logical.  She had no suicidal or homicidal thoughts.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive ability was grossly intact.  She had good impulse control.  Her judgment and insight were intact.  A GAF score of 60 was assigned.  Similar findings were recorded on a March 2010 VA psychiatric outpatient progress note, with a GAF score of 61 assigned.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

Generalized anxiety disorder is evaluated under 38 C.F.R. § 4.130, Code 9413.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from generalized anxiety disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9413 (and the General Rating Formula for Mental Disorders (General Formula)).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's generalized anxiety disorder has been rated 50 percent under 38 C.F.R. § 4.130, Code 9413, and the General Formula from May 2005 (when service connection was established) to April 5, 2010.  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

For the period considered in this appeal - from the effective date of service connection in May 2005 to April 5, 2010 - the pertinent record, which is primarily comprised of VA treatment records, Vet Center records, and VA examination reports, shows that the assigned GAF scores mostly ranged from 51 (indicating moderate disability) to 61 (indicating mild disability), with one score of 32 (indicating major impairment in several areas) on a VA outpatient treatment record, one score of 70 (indicating mild disability) on a VA examination report, and three scores of 45 (indicating serious symptoms or serious impairment) on Vet Center treatment records.  With the exception of the scores of 32, 45, and 70, which were assigned at various times throughout the period considered in this appeal, a majority of the scores have remained relatively static within the range of 51 to 61.  Accordingly, a single evaluation, rather than "staged ratings" as will be further discussed below, is proper.  In any event, a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

In evaluating the evidence, the Board concludes that for the period considered in this appeal, the records show that the Veteran's psychiatric symptoms have affected her everyday life and her ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent, and no higher, rating under Code 9413; that is, the evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  It was frequently described in the medical record, and in the Veteran's statements and testimony in September 2009, how the Veteran's psychiatric disability impacted her mood at work, such that crying spells resulted in supervisors directing her to take breaks and even to seek emergency treatment on one occasion (she testified that she went to a VA mental health center instead).  Also, the Veteran's social isolation, particularly after she relocated to another state to take care of her elderly, disabled parents, was commonly reported in treatment  records, as well as in her own statements in April 2006 and September 2009 and in hearing testimony in September 2009.  Despite her difficulty in making friends, her reports of feeling the need to isolate herself at home, and a Vet Center psychiatrist note of her having no social life, she evidently maintained some friendships.  For example, on a May 2009 VA outpatient record, she talked of a recent trip where she resumed a relationship with an old friend.  Further, she reported on VA outpatient records in July 2009 and August 2009 that she had taken a trip back to her former home to visit friends and that she continued to engage in activities that included friends.  This fact is more reflective of the criteria for a 50 percent rating (i.e., difficulty in establishing and maintaining effective work and social relationships) than the criteria for a 70 percent rating (i.e., inability to establish and maintain effective relationships).  

Additional examples from the clinical findings, largely summarized above, that show the Veteran's symptoms were more consistent with the symptoms - in terms of type and degree - that are contemplated by the criteria for a 50 percent rating rather than the criteria for a 70 percent rating are as follows.  One of the most persistent symptoms of the Veteran was a disturbance of mood.  A few times progress notes reported that her mood was good, but a depressed mood was a frequent problem.  Panic attacks were also noted to be frequent (more than once a month) prior to her discharge from service, and in treatment records of the Vet Center until 2007, but after that period they did not appear to be problematic.  Her reported numerous and disabling panic attacks every month notwithstanding, the Vet Center psychiatrist in 2007 still remarked that she was able to work (she held down two jobs).  It is also noted that her speech was typically within normal limits, and she was generally noted to have no delusions, hallucinations, or obsessional rituals.  Interestingly, the Veteran reported in an April 2006 statement that she often thought about suicide, but suicidal ideation was not reported during her treatment at the Vet Center at that time, and the Vet Center psychiatrist did not mention suicidal ideation in a March 2007 letter that summarized the Veteran's psychiatric symptoms.  Further, she also testified to having suicidal thoughts, and a February 2009 VA examination report notes that she thought about suicide about five times a year.  Nevertheless, VA outpatient records generally describe her as denying suicidal ideation (see outpatient visits in April 2009, June 2009, August 2009, September 2009, October 2009, November 2009, and February 2010).  

Despite the Veteran's assertions in statements and testimony that she needed her supervisors to review tasks and assignments step-by-step with her, she had no difficulty in understanding commands, and her memory was not found to be deficient on clinical evaluation.  Her thought processes were generally found to be linear, goal directed, and logical, and her judgment and insight were intact.  While symptoms of excessive irritability and difficulty with concentration were noted by the Vet Center and by the Veteran herself in statements in April 2006 and September 2009, she was able to maintain her job, albeit with some accommodation by her supervisor, without any reports of having been demoted or fired.  Later, in June 2009, it was noted she continued to receive above average evaluations from her supervisors, and then in November 2009, she attained a supervisory level job.  Rather than reflecting a reduction in earning capacity her employment history suggests an ability to maintain employment while receiving above average performance ratings and achieving promotion.  Despite the reports of irritability especially at work, and depression due in part to work circumstances, the record shows the Veteran had good impulse control.  Although she reportedly had no social life, she was not without friends and she had a fairly good relationship with her parents for whom she cared (she indicated once that they were her emotional support).  Even on the occasions (such as in January 2009) when she felt "overwhelmed" in caring for her parents who reportedly were "mean" to her at times, and she felt low and sad with decreased sleep, she remained oriented and alert, kept proper hygiene/grooming habits, and maintained her job.  In fact, Vet Center records referred to her as holding two jobs, and VA records referenced her at one point (in April 2009) as staying busy with three jobs.  She also remained compliant with her medications and did not report suicidal or homicidal ideation in outpatient treatment records (with one exception being on a Vet Center record in January 2006 where she reported fleeting homicidal feelings without intent).  At the time of a February 2009 VA examination, she did report suicidal thoughts about five times a year, and while serious, the nature of such thoughts was noted to be non-specific, suggesting there was no plan or intent.  As noted on that VA examination, her socialization with friends was minimal, if at all, after she relocated to care for her parents, because most of her friends were married and did not want to socialize without their husbands.  Nevertheless, the examiner assigned a GAF score of 70, denoting  mild social (and occupational) impairment.  A depression screening in May 2009 was also suggestive of a mild level of severity.  Additionally, as earlier noted, she traveled twice in 2009 to visit with friends, and records in July 2009 and August 2009 indicate that she continued to engage in activities with friends.  

In short, the findings articulated above do not, in the Board's judgment, typify the criteria for a 70 percent rating under Code 9413.  Thus, a rating in excess of 50 percent is not warranted for the period prior to April 5, 2010.  
 
On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's generalized anxiety disorder approximates the criteria for a 50 percent schedular rating, and the record for the period in question reflects few, if any, symptoms of a psychiatric disability that typify the criteria for a 70 percent schedular rating.  As previously described, the VA records of examination and treatment do not tend to show any objective evidence of obsessional rituals that interfered with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or any comparable symptoms of the same severity.  Of such criteria, a depressed mood was one of the most common and ongoing symptoms experienced by the Veteran, and it clearly was productive of substantial impairment, as shown by her self-reported need to take breaks intermittently from work.  Nevertheless, she was still shown to have the ability to function independently, appropriately, and effectively.  For example, the evidence does not show her symptoms were severe enough to jeopardize her employment, only that her supervisor accommodated her on some occasions.  Moreover, she eventually was noted to have risen to a supervisory level position.  Also, health care providers remarked on her ability to "cover up" or mask the severity of her depression, in the face of maintaining her concentration and having organized thought processes and fair to good judgment.  

The record shows few, if any, of the symptoms under the criteria for a 70 percent rating or any other symptoms of similar nature or gravity.  Of the areas of work, school, family relations, judgment, thinking, and mood under the 70 percent criteria, the Veteran had deficiencies in some, but not most, areas; deficiencies at work (albeit not to a level impacting negatively on earning capacity) and with mood appear to have been the problematic areas, as discussed above.  Moreover, as to whether the nature and severity of other symptoms for a 70 percent rating are depicted by the Veteran's psychiatric disability, it is noted that the Veteran was consistently alert and oriented, and took care of her personal appearance (she was generally neatly and carefully dressed).  Although she reported some suicidal feelings a few times a year (on VA examination in February 2009, but not generally on outpatient treatment records), the symptoms did not interfere with her routine activities.  She was capable of performing activities of daily living, to include maintaining more than one job and caring for disabled parents after she relocated to be near them (they lived with her).  Frequent complaints included sleep problems, social isolation, irritability, and depressed mood, but the symptoms did not affect her ability to function independently and effectively.  Again, notably, she took on the responsibility of caring for her parents, in addition to ably performing occupational tasks on a regular basis (including in a supervisory role at one point) and activities of daily living on her own part.  This demonstrates that she was functioning at a fairly high level, despite occasional decreases in work efficiency and intermittent periods when she was unable to perform a task at work.  

VA examiners and mental healthcare providers have been in near unison in characterizing the level of the Veteran's overall social and occupational impairment from her psychiatric disability as being in the range of mild to moderate.  As for the GAF scores of 32 on VA outpatient record, and the GAF scores of 45 on Vet Center records, they were not explained in the context of the clinical findings at that time, which were not consistent with such low scores.  Regarding the score of 32 in August 2008, for example, the symptoms were not reflective at that time of any impairment in reality testing or communication and were not illustrative of major impairment in several areas, such as work, family relations, judgment, thinking or mood (e.g., depressed woman avoids friends, neglects family, and is unable to work); instead, the Veteran cared for her parents, and maintained more than one employment..  She had good insight, fair to good judgment, and organized thought processes.  She was also oriented times four.  Perhaps the symptoms that stood out then, which were seen as productive of a GAF score of 32, were her reports of anger, unstable mood, and a recent episode of suicidal ideation; but the symptoms actually observed clinically did not depict such a severe level of disability.  Regarding the scores of 45 in April 2006, October 2006, and January 2007, the symptoms were not reflective at those times of such serious symptoms as suicidal ideation and severe obsessional rituals or any serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Rather, she held two jobs, and it was noted on a December 2005 record that she looked forward to seeing family and friends in the Midwest over the holidays.  

The Board also acknowledges in particular the Veteran's statements in April 2006 and September 2009 and testimony in September 2009, in which she described her occupational and social health.  Prior Board failure to specifically address such "relevant, material, and favorable" evidence was deemed by the Court to constitute error.  Thus, the Board has referenced several times herein above, those assertions of the Veteran in considering whether a higher rating is warranted based upon such evidence.  The Board observes that under 38 C.F.R. § 4.126(b) when assigning an appropriate evaluation for a mental disability, the rating agency will consider the extent of social impairment but shall [emphasis added] not assign an evaluation solely on the basis of social impairment.  Here, the Veteran's repeated statements of having no social life or isolating herself indeed reflect significant social impairment, and the Board has addressed those statements as well as to point out those records in which the Veteran has referenced having met up with friends and family.  However, it is important to underscore that an assigned rating is intended to represent the average impairment in earning capacity resulting from the mental disability.  See 38 C.F.R. § 4.1.  In her statements and testimony, the Veteran has provided illustrations of how her mental disability has interfered with her ability to perform her job, such as difficulty in completing simple tasks, losing her train of thought, remembering the simplest of things, or having to leave the production floor when her attention became unfocused.  She stated that she was "unable to function to the best of [her] abilities at work" due to her symptoms, and that she has been counseled a great many times by a manager or supervisor when her symptoms became conspicuous to those around her and impeded her ability to perform her duties.  The Board acknowledges these complaints; however, the Board also observes that despite any tangible impact of her symptoms on her occupation (such as receiving accommodation by an employer at one point), the Veteran has nevertheless maintained her job over time, and was eventually given a supervisory role at work.  Further, she was noted to have held multiple jobs at one time during the period under consideration (which, the Board emphasizes, does not reflect or suggest a reduction in earning capacity). .  

The evidence tends to show that despite a stressful work environment, the Veteran was able to establish and maintain relationships in order to continue to function effectively in her job (albeit with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - i.e., criteria for a 30 percent rating under Code 9413).  She has not given evidence of having been reprimanded on the job to the extent that she was demoted or lost her position on account of her mental disability.  The criteria for a 50 percent rating include such symptoms as difficulty in establishing and maintaining effective work and social relationships, which in the Board's judgment is a more appropriate description of the Veteran's disability picture than the criteria for a 70 percent rating, which are typified by symptoms productive of an inability to establish and maintain effective relationships.  

In light of the foregoing, the Board concludes that the Veteran's psychiatric disability picture for the period under consideration was more consistent with the criteria for a 50 percent schedular rating under Code 9413. 

Finally, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the period prior to April 5, 2010, in comparing the Veteran's generalized anxiety disorder level and symptomatology to the Rating Schedule, the Board finds that the level of disability shown is encompassed by the Rating Schedule criteria.  A higher rating of 70 percent is provided for a more severe psychiatric disability.  Furthermore, the Veteran has not been hospitalized for her disability, and VA examination reports indicate that she has maintained gainful employment throughout the period (advancing to a supervisory position, see February 2009 treatment record), was able (for financial reasons) to work a less desirable shift, and even worked more than one job at one time.  In short, the evidence does not show a marked interference with employment.  In light of the foregoing, the assigned schedular rating of 50 percent is adequate, and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.




ORDER

The appeal seeking a rating in excess of 50 percent for generalized anxiety disorder for the period prior to April 5, 2010 is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


